I concur in Judge GRIFFITH'S dissent. The following, however, may add something to its force.
In my judgment the majority opinion is unsound and most harmful in its results. Any decisions, if there be any, of our court supporting it ought to be overruled. To illustrate what might occur under the holding of the court: A deserts his wife and goes to a foreign state. For more than seven years his wife neither hears from him nor knows of his whereabouts, although she and her family and friends have made diligent efforts to ascertain if he is alive, and if so, where he is. They all believe he is dead. Acting on this belief, she married again and has children — sons and daughters — by the marriage. *Page 615 
Twenty-five years thereafter the husband turns up. She and her second husband are intelligent, upright and useful members of society. Their children are worthy of their parents. Nevertheless, under the controlling opinion they are bastards.
The statutory presumption of death ought to be conclusive in such a case. In other words, it ought to be equivalent to a divorce.